FILED
                            NOT FOR PUBLICATION                             OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL McCANN,                                  No. 12-15820

               Petitioner - Appellant,           D.C. No. 2:11-cv-01463-LKK

  v.

RICK HILL, Warden of FSP,                        MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       California state prisoner Michael McCann appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition challenging a

prison disciplinary violation for over-familiarity towards staff. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court concluded that McCann’s claims were unexhausted, or

alternatively, procedurally barred. We decline to review the district court’s

procedural ruling and instead affirm the denial of habeas relief because McCann’s

claim fails on the merits. See White v. Klitzkie, 281 F.3d 920, 922 (9th Cir. 2002)

(this court can affirm on any ground supported by the record even if the issue is not

included in the certificate of appealability). The record reflects that McCann

received all process that was due and that some evidence supports the disciplinary

findings. See Superintendent v. Hill, 472 U.S. 445, 455 (1985) (some evidence

must support decision that results in revocation of good time credits); Wolff v.

McDonnell, 418 U.S. 539, 563-70 (1974) (setting forth procedural due process

requirements in prison disciplinary proceedings).

      AFFIRMED.




                                          2                                      12-15820